73312: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90520: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73312


Short Caption:MCGOWEN VS. DIST. CT. (CRYSTAL)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1700281Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/24/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJim McGowenCarrie L. Parker
							(Snell & Wilmer, LLP/Reno)
						William E. Peterson
							(Snell & Wilmer, LLP/Reno)
						Janine C. Prupas
							(Snell & Wilmer, LLP/Reno)
						


PetitionerMcGowen & Fowler, PLLC


Real Party in InterestBarbara L. Crystal Decedent Trust


Real Party in InterestSteven B. CrystalDane W. Anderson
							(Woodburn & Wedge)
						W. Chris Wicker
							(Woodburn & Wedge)
						


RespondentDavid A. Hardy


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


06/23/2017Filing FeeFiling fee paid. E-Payment $250.00 from William E. Peterson.


06/23/2017Petition/WritFiled Petition for Writ of Mandamus.17-20911




06/23/2017AppendixFiled Appendix to Petition for Writ - Volume 1.17-20912




06/23/2017AppendixFiled Appendix to Petition for Writ - Volume 2.17-20913




09/18/2017Order/ProceduralFiled Order/Answer Writ Petition.  Real Party in Interest's Answer to Writ Petition due:  30 days.  Petitioner shall have 15 days from service of the answer to file and serve any reply.17-31498




10/17/2017MotionFiled Stipulation for Extension of Time for Real Party in Interest to File and Serve Their Answer to Petition for Writ.17-35527




11/29/2017MotionFiled Stipulation for Extension of Time for Petitioner to File and Serve His Reply to Petition for Writ of Mandamus.17-40965




12/04/2017Order/ProceduralFiled Order Approving Stipulations.  The clerk of this court shall file the answer of real party in interest received via E-Flex on November 21,2017.  Petitioner's Reply due:  December 22, 2017.17-41609




12/04/2017Petition/WritFiled Answer of Real Party in Interest to Writ of Mandamus.17-41610




12/26/2017Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus.17-44445




05/24/2018Order/ProceduralFiled Order Submitting for Decision without Oral Argument.18-20000




11/21/2018Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Cherry/Gibbons/Parraguirre/Stiglich. Pickering, J., dissenting. 134 Nev. Adv. Opn. No. 89. EN BANC (SC)18-905202




12/17/2018RemittiturIssued Notice in Lieu of Remittitur.  (SC)18-908998




12/17/2018Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View